DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              B.R.T., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              Nos. 4D17-3039
                              and 4D17-3041

                          [November 1, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Gregory M. Keyser, Judge; L.T. Case Nos. 50-
2014-CJ-003012A and 50-2017-CJ-001851A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL J., Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.